Citation Nr: 1416452	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-43 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral metarsalgia, claimed as a bilateral foot condition.

2.  Entitlement to service connection for bilateral metatarsalgia, claimed as a bilateral foot condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for bilateral metarsalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In November 1974 the RO denied service connection for a bilateral foot condition.

2.  Evidence added to the record since the November 1974 RO decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence added to the record since the November 1974 RO decision, denying service connection for a bilateral foot condition, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied the Veteran's service connection claim for a foot condition in November 1974.  At this time, the record contained service treatment records (STRs).  The RO found that the Veteran had a foot problem prior to military service that became symptomatic shortly after entering service.  He had surgery on both feet that was considered to be remedial, as evidenced by the negative separation examination.  The Veteran did not file a timely notice of disagreement with this determination, and no new and material pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  Therefore, the rating became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2013).   

The November 1974 rating decision is the last and only final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The STRs show that on an October 1972 medical history report the Veteran complained of having had foot trouble.  The physician noted that the Veteran had colluses, corns, and bunions that were mild but symptomatic.  There was no history of prolonged incapacitation.  On examination there were normal arches with hammertoes and claw toes.  There was no evidence of marked calluses or corns.  In December 1972 the Veteran was treated for plantar warts on both feet.  He was placed on a profile that recommended a non-combat arms military occupational specialty due to a right foot plantar wart.  In April 1973 it was noted that the fourth toes on both feet were overlapping and that there were warts under the left foot.  He had had this off and on for three years.  The STRs note that the deformity of the toes existed prior to service.  In May 1973 the Veteran underwent surgery to correct the deformity.  He complained of bilateral foot pain in August 1973, and in September 1973 he was diagnosed with bilateral metatarsalgia.  There were no findings related to the feet at the September 1974 discharge examination.

Various pieces of evidence have been added to the record since the November 1974 rating decision.  The Veteran wrote in August 2010 that since service he had always had problems with his feet.  He wore sneakers all of the time for comfort and had to have the same surgery he had for his feet during service again around 1985.  Cold weather or standing too long still caused problems with his feet.  August 2010 VA treatment records show that the Veteran complained of bilateral foot pain and x-rays showed no acute osseous abnormality.  Orthotics were ordered in September 2010. 

The Board finds the newly submitted evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran has had symptomatology related to his feet since service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claim for service connection claim for bilateral metatarsalgia, claimed as a bilateral foot condition, is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral metatarsalgia, claimed as a bilateral foot condition, is reopened, and to this extent only the appeal is granted.


REMAND

As discussed above, the record shows that the Veteran had a foot disability that existed prior to service, that he had treatment during service, that he has reported recurrent symptomatology, and that he uses orthotics.  The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  Therefore, the Board finds that the evidence of record triggers the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records to October 2010 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2010 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his feet.  He should be provided an appropriate amount of time to submit this evidence.

3.  Obtain, physically or electronically, VA treatment records from October 2010 to the present.

4.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any foot disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all foot disabilities found to be present should be diagnosed.  

The examiner should state the likelihood that any foot disability found to be present existed prior to service.  

If the examiner concludes that any foot disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's credible report of recurrent foot symptoms since service.  A complete rationale must be provided for all opinions.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


